Citation Nr: 0116288	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound, involving injury to Muscle Group XIII of the left 
thigh, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from June 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denying an increased rating for 
the veteran's service-connected gunshot wound of the left 
thigh, involving injury to Muscle Group XIII, currently rated 
as 10 percent disabling.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

While in combat in January 1945, the veteran sustained a 
gunshot wound to the posterior side of his left thigh.  
Service medical records describe the wound as a shrapnel 
wound involving the deep fascia.  The disability was found to 
be 
service connected, and a 10 percent disability rating was 
awarded effective from February 1946.  That rating is still 
in effect, and in February 1999 the veteran sought an 
increased rating, stating the disability had worsened.  In 
support of his claim he submitted a letter from his treating 
physician, Dr. Teater, wherein the doctor stated that the 
veteran complained of left posterior leg pain, which Dr. 
Teater attributed to a significant disability resulting from 
a shrapnel injury sustained in World War II.  Medical records 
from Dr. Teater do not describe the manifestations of 
disability in sufficient detail to aid in assessing the level 
of impairment, however.  A VA Compensation and Pension 
examination was performed without the benefit of the 
veteran's claims folder.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, this case is REMANDED 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should afford the veteran the 
opportunity to submit additional medical 
evidence from Dr. Teater, or any other 
physician, describing the symptoms and 
manifestations of the veteran's service-
connected gunshot wound, Muscle Group 
XIII, which Dr. Teater described as 
"significant."  A complete rationale for 
any opinion expressed should be provided.  

3.  The veteran should be afforded the 
opportunity for a VA orthopedic 
examination to identify the symptoms and 
manifestations of the current disability, 
if any, resulting from the veteran's 
service-connected gunshot wound, Muscle 
Group XIII.  The examiner should note the 
service medical records prepared in 
conjunction with the initial injury, as 
well as evidence of the subsequent 
infection referred to therein.  The 
examiner should address whether there is 
indication on palpation of loss of deep 
fascia, muscle substance or normal firm 
resistance of muscles, and the results of 
tests of strength and endurance.  The 
examiner should note whether there are 
ragged, depressed and adherent scars 
indicating wide damage to muscle groups 
in the missile track; whether palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the 
wound area; whether muscles swell and 
harden abnormally in contraction; whether 
tests of strength, endurance or 
coordinated movement indicate severe 
impairment; whether there is x-ray 
evidence of minute multiple scattered 
foreign bodies indicating intramuscular 
trauma and the explosive effect of the 
missile; adhesion of the scar to a long 
bone, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle; diminished muscle excitability; 
visible or measurable atrophy; adaption 
contraction of an opposing group of 
muscles; atrophy of muscle groups not in 
the track of the missile; or induration 
or atrophy of an entire muscle following 
simple piercing by a projectile.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All findings must be 
reported in detail, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





